DETAILED ACTION
The present office action is responsive to the applicant’s filling of the application on 02/04/2022 
The application contains 1-2,4-5,7,9-10,12 and 14-20, all have been examined. Claims 1, 15, 16 19 and 20 have been amended. Claims 3, 6, 8, 11 and 13 have been canceled. 
This action is made Final

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.



(s) 1, 4, 5, 7, 9-10, 17, 19 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Foygel et al. (US 20110264995), in view of Ross et al. (US 20100217996)

In regards to claims 1, 19 and 20, Foygel teaches a method of digitally executing a document to be authorised by a plurality of entities that together make up a signature-approval chain, wherein there is a required authorisation for each of the plurality of entities, the method comprising (see para 10 document for receiving signatures): digitally communicating a first authorisation request to a first entity in the signature- approval chain (see para 29, 61 and fig 8; authorization chain); sequentially digitally communicating a respective authorisation request to each remaining entity in the signature-approval chain in turn after receiving authorisation data from a previous entity in the signature-approval chain complying with the required authorisation of the previous entity (see para 10, 61, 72, 76 sequential signature process and complying with correct execution and routing protocols); and after receiving from each of the plurality of entities authorisation data complying with their respective requested authorisation, generating an executed document (see para 10; receiving signatures from each needed party and complying with needed requirements), wherein: each document authorisation request comprises the document and a request for the required authorisation corresponding to the entity to which the document authorisation request is directed, and wherein the required authorisation for at least two of the plurality of entities comprises a requirement for a signature from the entity (see para 29, 69; each recipient receives the request for approval), and wherein the executed document comprises the document and at least two signatures corresponding to the respective at least two entities having a required authorisation comprising a requirement for a signature (see para 10, 24, 29, 42; receiving the completed document with necessary signatures).

Ross teaches wherein each of the at least two signatures corresponding to the respective at least two entities are applied to the document only at the time of generating the executed document (see at least claims 1, 5, 16; teaches receiving an indication from each user and applying all signatures to create the execute document).
Accordingly, it would have been obvious to one having ordinary skill in the art before the filing of the application to use the teachings of Ross to modify the teachings of Foygel in order to be able to apply all signatures to create the executed document since it enhances the system by allowing the users/signers to signed at different locations and times when it’s not possible for all pertinent parties to be present at one location or the same time (see at least para 26, 29, 33)

In regards to claim 4, Foygel further teaches comprising: obtaining an entity identifier for at least one of the plurality of entities (see para 38-39, 60, 63, using user/system accounts to identify parties that will receive the document associated to the users e-mail).

In regards to claim 5, Foygel further teaches wherein digitally communicating a document authorisation request to an entity comprises: determining a communications address using at least the entity identifier; and digitally communicating the document approval request to the entity using the identified communications address (see FIG. 6 and at least para 38-39, 60, 63, using user/system accounts to identify parties that will receive the document associated to the users e-mail. Using the email to send to multiple users to request signatures ).


In regards to claim 7, Foygel teaches wherein at least one of the plurality of entities is a group entity that comprises two or more sub-entities, and wherein digitally communicating a document authorisation request to the group entity comprises: digitally communicating a document authorisation request to each of the two or more sub-entities, wherein the document authorisation request comprises the document and a request for the required authorisation corresponding to the group entity (see at least para 38-39, 60-64 system accounts can be groups and subgroups as used in organizations as example).

In regards to claim 9, Foygel teaches wherein at least one of the document authorisation requests further comprises a request for information from the respective entity of the plurality of entities, and wherein generating an executed document comprising the document and at least some of the received authorisation data takes place after receiving from each of the plurality of entities authorisation data complying with the respective requested authorisation and any requested information (see para 9-10, 24, 29, 42, 63-64, 79; The request is used to identify if the receiving user/signer has an account against a list and requesting information from the receiving user to created account receiving the completed document with necessary signatures from the entities -para 39. Providing signature after account has been confirm).

In regards to claim 10, Foygel teaches wherein the required authorisation corresponding to each of the plurality of entities comprises at least one of: a requirement for a signature from the entity; a requirement for approval from the entity (see para 29, 69 signature/approval).


In regards to claim 17, Foygel teaches further comprising storing at least one of: the document; a time-date stamp indicative of a time and/or date on which the entity generated the authorisation data; an entity label indicative of the identity of the entity; an entity location indicative of the location at which the entity generated the authorisation data; a unique envelope reference number associated with the document; a unique document reference number (see para 5, 25; the process stores a documents from the approval request).

Claim 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Foygel and Ross as applied to claim 1 above and further in view of Saiu et al. (US 20110191217).

In regards to claim 2, Foygel doesn’t specifically teach wherein at least some of the plurality of document authorisation requests comprise an authorisation progress indicator that is indicative of at least some of the authorisation data received from previous entities in the signature-approval chain.
Saiu teaches wherein at least some of the plurality of document authorisation requests comprise an authorisation progress indicator that is indicative of at least some of the authorisation data received from previous entities in the signature-approval chain (see para 12; status information associated to the approval/denial on a chain approval process).
Accordingly, it would have been obvious to one having ordinary skill in the art before the filing of the application to use the teachings of Saiu to modify the teachings of Foygel in order to be able to provide status indication on the approval process since it enhances the system by allowing the users/signers to know progress information and any data associated to that progress (see para 12)

12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Foygel and Ross as applied to claim 1 above and further in view of Saxena et al. (US 20170083867)

In regards to claim 12, Foygel teaches approval (see para  61), but doesn’t specifically teach wherein the authorisation data received from each entity comprises at least one of: a signature image from the entity; an approval from the entity.
Saxena teach wherein the authorisation data received from each entity comprises at least one of: a signature image from the entity (see para 15, the signature can be an bitmap image of a handwritten signature).
Accordingly, it would have been obvious to one having ordinary skill in the art before the filing of the application to use the teachings of Saxena to modify the teachings of Foygel in order to have an image version of the user’s handwritten signature since it enhances the system by allowing the users/signers to use his own signature, thus a more personalized e-signature, not just a Font selected signature inserted into the document.

Claims 14-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Foygel, Ross and Saxena as applied to claims 12 above and further in view of Viswanathan et al. (US 20110080618).

In regard to claim 14,  Foygel doesn’t specifically teach wherein the authorisation data received from each of the plurality of entities further comprises at least one of: a time-date stamp indicative of a time and/or date on which the entity generated the authorisation data; an entity label indicative of the identity of the entity; an entity location indicative of the location at which the entity generated the authorisation data.
(see para 35-36, adding a data time stamp along with signature data on a document signature/approval workflow).
Accordingly, it would have been obvious to one having ordinary skill in the art before the filing of the application to use the teachings of Viswanathan to modify the teachings of Foygel in order to include additional metadata which includes data/time stamp since it enhances the system because it “guarantees the date and time when each participant participated in the workflow” –para 36.

In regards to claim 15, Foygel doesn’t specifically teach wherein each of the signatures in the executed document comprises signature data based at least in part on at least one of: the time-date stamp indicative of the time and/or date on which the entity generated the authorisation data; the entity label indicative of the identity of the entity; the entity location indicative of the location at which the entity generated the authorisation data.
Viswanathan teaches wherein each of the signatures in the electronic document comprises signature data based at least in part on at least one of: the time-date stamp indicative of the time and/or date on which the entity generated the authorisation data; the entity label indicative of the identity of the entity; the entity location indicative of the location at which the entity generated the authorisation data. (see para 35-36, adding a data time stamp along with signature data on a document signature/approval workflow).
Accordingly, it would have been obvious to one having ordinary skill in the art before the filing of the application to use the teachings of Viswanathan to modify the teachings of Foygel in order to “guarantees the date and time when each participant participated in the workflow” –para 36.

Claim 16 and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Foygel and Ross as applied to claims 1 above and further in view of Dietl (US 20050132196).

In regards to claim 16, Foygel doesn’t specifically teach wherein each of the signatures in the executed document comprises signature data based at least in part on at least one of: a unique envelope reference number associated with the document; a unique document reference number; a document page number; coordinates of the location of the signature on the page of the document.
Dietl teaches wherein each of the signatures in the electronic document comprises signature data based at least in part on at least one of: a unique envelope reference number associated with the document; a unique document reference number; a document page number; coordinates of the location of the signature on the page of the document (see para 24, teaches providing signature to a document and using a reference number (hash – checksum), for verification purposes).
 Accordingly, it would have been obvious to one having ordinary skill in the art before the filing of the application to use the teachings of Dietl to modify the teachings of Foygel since it enhances the system because it provides a simple way to prove the integrity of the contents of a signed document – (para 24).
 
In regards to claim 18, Foygel doesn’t specifically teach wherein the unique document reference number comprises a document checksum.
 (see para 24, teaches providing signature to a document and using a reference number (hash – checksum), for verification purposes).
 Accordingly, it would have been obvious to one having ordinary skill in the art before the filing of the application to use the teachings of Dietl to modify the teachings of Foygel since it enhances the system because it provides a simple way to prove the integrity of the contents of a signed document – (para 24).

Response to Arguments
Applicant’s arguments have been considered but are moot in view of new grounds of rejection. See rejection above. 


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARIO M VELEZ-LOPEZ whose telephone number is (571)270-7971.  The examiner can normally be reached on M-F 9:30am-5:30pm
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Scott Baderman can be reached on 571-272-3644.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MARIO M VELEZ-LOPEZ/
Examiner, Art Unit 2144




/SCOTT T BADERMAN/Supervisory Patent Examiner, Art Unit 2144